[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] Memorandum of Decision
The plaintiff appeals from the decision of the Freedom of Information Commission finding that an investigatory procedure that took place on May 11, 2000 concerning her complaint of sexual harassment by a Bridgeport firefighter consisted of an "administrative or staff meeting of a single-member public agency" and therefore did not constitute a "meeting" that should have been open to the public within the meaning of General Statutes §§ 1-200 (2) and 1-225 (a). Insofar as the finding in question is one of fact, there is substantial evidence to support it. See Record at 52-53, 82-83, 86-88. Insofar as the Commission's finding was a conclusion of law, this case is controlled by Dortenzio v. Freedom ofInformation Commission, 48 Conn. App. 424, 435-36, 710 A.2d 801 (1998).
The appeal is dismissed.
CARL J. SCHUMAN JUDGE, SUPERIOR COURT